Appeal by defendant, as limited by his motion, from a sentence of the County Court, Rockland County, imposed January 28, 1977, upon his conviction of criminal sale of a controlled substance in the third degree, upon his plea of guilty, the sentence being a period of imprisonment with a minimum of three years and a maximum of life. Sentence modified, as a matter of discretion in the interest of justice, by reducing the minimum period of incarceration to one year. As so modified, sentence affirmed. The sentence was excessive to the extent indicated herein. Cohalan, J. P., Margett, Hawkins and Suozzi, JJ., concur.